Citation Nr: 0500287	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for service-connected 
calluses of the right foot. 

3.  Entitlement to an increased rating for service-connected 
calluses of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran disagreed with this decision in 
March 2002.  A statement of the case was issued to the 
veteran and his service representative in January 2003.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in March 2003.

The Board notes that the RO previously denied the claim for 
service connection for hearing loss in an October 1999 rating 
decision because the claim was not well grounded.  However, 
in accordance with the Veterans Claims Assistance Act of 
2000, the RO properly readjudicated the claim on the merits 
in the February 2002 decision.  

Finally, it is noted that, in a statement received at the RO 
in November 2001, the veteran appeared to disagree with the 
February 2001 decision denying increased ratings for the 
calluses on his right and left feet.  To date, however, the 
RO has not issued a statement of the case on these issues.  
Thus, these issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of bilateral hearing loss in service 
or within one year following the veteran's discharge from 
service.

3.  There is no competent medical opinion that the veteran's 
currently diagnosed bilateral hearing loss is related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor was it shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, by letter dated December 18, 2001 and 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection for 
hearing loss.  This letter also advised the veteran of what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service 
connection for bilateral hearing loss poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A review of the veteran's service medical records indicates 
that he denied any medical history of ear trouble at his 
enlistment physical examination in May 1955.  Clinical 
evaluation of the veteran revealed that his ears were normal 
and his hearing was 15/15 bilaterally (or within normal 
limits).  He was found qualified for enlistment into active 
service.

On audiology evaluation in August 1957, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
X
10
LEFT
5
20
20
X
10

The veteran certified over his own signature that he received 
a pair of ear plugs at that time.

There are no records of in-service treatment for bilateral 
hearing loss.

The veteran denied any history of ear trouble at his 
separation physical examination in December 1958.  The in-
service examiner conducting this examination noted that he 
had reviewed the veteran's outpatient treatment records, 
which consisted of a series of visits for minor complaints.  
Clinical evaluation of the veteran revealed that his ears 
were normal.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
X
25
LEFT
10
10
20
X
20

The veteran's hearing was 15/15 bilaterally (or within normal 
limits).  The in-service examiner stated that the veteran had 
no significant or interval history during service.  No 
defects were found on physical examination, and the veteran 
was found qualified for separation from active service.

A review of the veteran's DD Form 214 indicates that his 
military occupational specialty (MOS) was as an aircraft 
mechanic.

On VA ear, nose, and throat (ENT) examination in November 
1996, the veteran complained of poor hearing in his left ear.  
He stated that he had been a jet mechanic during service and 
had been exposed to loud noises.  Clinical evaluation of the 
veteran revealed that his auricles, external ear canals, 
tympanic membranes, tympanum, and mastoids all were normal.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
35
LEFT
15
25
30
35
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
The VA examiner interpreted these results as showing 
bilateral high frequency hearing loss, worse on the left.  
There was no active ear disease or infectious disease of the 
middle or inner ear present.  The diagnoses included 
bilateral hearing loss.

VA outpatient audiology examination in January 1998, noted 
the veteran's medical history of known mild high frequent 
sensorineural hearing loss in the right ear and mild high 
frequency sensorineural hearing loss above 2000 Hertz (Hz) in 
the left ear.  Otoscopic examination revealed debris 
bilaterally.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
40
40
LEFT
25
30
30
40
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The VA audiologist interpreted these results as showing mild 
mixed hearing loss with excellent speech discrimination 
bilaterally.  

On outpatient audiology evaluation in February 1998, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
30
40
LEFT
15
30
25
35
45

The VA audiologist interpreted these results as showing mild 
high frequency sensorineural hearing loss bilaterally.

On VA outpatient treatment in January 1999, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
45
45
LEFT
30
30
30
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The VA audiologist interpreted these 
results as showing mild to severe sloping sensorineural 
hearing loss with excellent speech discrimination in both 
ears.

An ENT consultation in January 1999 noted that the veteran 
had cerumen (or ear wax) in both auditory canals.  After 
removing the cerumen, both ear canals were clear and both 
tympanic membranes were intact.  The VA examiner noted that 
the veteran had moderately severe bilateral sensorineural 
hearing loss.

In April 1999 the veteran contended that his bilateral 
hearing loss was related to service because he had been 
issued hearing aids for both ears.  In a June 1999 statement, 
he contended that he had gone on sick call during service 
"for my hearing" and had been issued "a set of ear plugs 
which were not very effective."  He also contended that he 
had been told by his examiners that his hearing problems 
stemmed from in-service noise exposure while working as a jet 
mechanic.  In October 1999 the RO denied the claim for 
service connection for hearing loss because the claim was not 
well grounded

In a November 2001 statement, the veteran contended that 
"the loss of my hearing is...due to the noise from the jet 
engines."  He also contended that his hearing had worsened 
continuously since his separation from service.

On VA outpatient treatment in July 2001, the veteran 
complained of hearing loss.  The veteran also stated that he 
could not hear very well with the hearing aid in his left 
ear.  The veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
50
LEFT
40
40
35
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The VA audiologist interpreted these results as showing mild 
sensorineural hearing loss in both ears.  

On VA audiology examination in November 2002, the veteran 
complained of hearing loss.  The veteran reported an in-
service history of hazardous noise exposure as a jet mechanic 
and denied any post-service occupational and recreational 
noise exposure.  It was noted that the veteran wore hearing 
aids in both ears.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
65
70
LEFT
35
50
55
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The VA examiner stated that pure tone testing had revealed a 
mild to severe sloping sensorineural hearing loss 
bilaterally.  There was adequate middle ear functioning 
bilaterally.  The diagnosis was mild to severe sloping 
sensorineural hearing loss bilaterally.

On VA audiology examination in December 2002, the veteran 
complained of worsening bilateral hearing loss.  The VA 
examiner stated that he had reviewed the veteran's claims 
folder.  The veteran stated that he had noticed the onset of 
hearing loss while working as a jet engine mechanic during 
service.  The VA examiner interpreted the veteran's in-
service audiogram in August 1957 as showing normal hearing.  
The veteran also stated that he believed that his hearing had 
not been normal at his separation physical examination, 
although the VA examiner noted that the veteran's discharge 
audiogram had been normal.  The veteran stated that his 
hearing loss had worsened in 1996 at which time he began 
using hearing aids.  Although the veteran denied any 
significant post-service history of noise exposure, the VA 
examiner noted that the veteran had worked as a truck driver 
for 25 years and had worked in a plant doing maintenance 
work.  The veteran also denied any recreational noise 
exposure.  

Physical examination of the veteran revealed normal auricles 
and mastoids, clear ear canals, and normal tympanic 
membranes.  Audiometric evaluation revealed mild to severe 
sloping sensorineural hearing loss bilaterally.  Speech 
discrimination scores were 80 percent in the right ear and 84 
percent in the left ear.  There was adequate middle ear 
functioning bilaterally.  The diagnosis included bilateral 
mild to severe sloping sensorineural hearing loss.  In a 
summary of the veteran's audiology examination, the VA 
examiner concluded that, as the veteran had a normal 
audiogram at his discharge from active service, it was as 
least as likely as not that the veteran's hearing loss was 
not related to his in-service occupation of jet engine 
mechanic.

In a statement on his March 2003 substantive appeal (VA Form 
9), the veteran disputed the results of his November 2002 VA 
audiology examination.  He also questioned why he had been 
issued ear plugs during service if there had been nothing 
wrong with his hearing.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for bilateral hearing loss based on his claimed in-service 
noise exposure.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
sensorineural hearing loss develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the evidence of record, the Board finds 
that the evidence does not support the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Simply put, there is no objective medical evidence on the 
record of this claim to substantiate the veteran's lay 
assertions that he incurred bilateral hearing loss during 
service or within one year of his separation from service.  
Although the Board acknowledges that the veteran currently 
experiences bilateral hearing loss, the competent medical 
evidence on the record of this claim shows that, in fact, 
this disability is not related to the veteran's active 
service.

Specifically, the veteran's service medical records are 
silent for any diagnosis or findings of bilateral hearing 
loss.  An in-service audiogram in August 1957 was normal (as 
noted by the VA examiner in December 2002).  More 
importantly, the veteran's hearing was normal at his 
separation physical examination and he certified over his own 
signature that he had no medical history of ear trouble at 
that time, after the claimed noise exposure took place.  
Although the Board acknowledges that the veteran was 
diagnosed with bilateral hearing loss in November 1996, none 
of the veteran's post-service VA examiners related his 
current bilateral hearing loss to service or any incident of 
service, including exposure to jet engine noise while working 
as an aircraft mechanic.  In fact, the VA examiner 
specifically concluded in December 2002 that, because the 
veteran's hearing was normal at his separation physical 
examination, it was as least as likely as not that the 
veteran's bilateral hearing loss was not related to his in-
service duties as a jet engine mechanic.  Absent any 
objective medical evidence supporting the veteran's assertion 
that he incurred bilateral hearing loss during service, the 
veteran is not entitled to service connection for bilateral 
hearing loss on a direct service incurrence basis.

Additionally, the veteran does not contend - and a review of 
the objective medical evidence does not show - that he 
experienced bilateral hearing loss within 1 year of his 
separation from service in February 1959.  As noted above, 
the veteran's hearing was normal at his separation physical 
examination and he certified over his own signature that he 
had no medical history of ear trouble at that time.  The in-
service examiner who conducted the veteran's separation 
physical examination also stated that the veteran had no 
significant or interval history and no defects or diagnoses 
from his period of active service.  The earliest evidence of 
treatment for bilateral hearing loss occurred in November 
1996, more than 35 years after his separation from service.  
The veteran and his service representative also have not 
presented any objective medical evidence showing that he 
experienced bilateral hearing loss within 1 year of his 
separation from service.  Thus, service connection for 
bilateral hearing loss cannot be established on a presumptive 
basis.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for bilateral 
hearing loss are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred bilateral hearing loss as a 
result of in-service exposure to jet engine noise while 
working as an aircraft mechanic.  However, as noted above, 
these statements are not supported by a review of the 
objective medical evidence of record which shows instead that 
the veteran's complained-of bilateral hearing loss is not 
related to active service.  Additionally, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of bilateral hearing loss.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that bilateral 
hearing loss was incurred as a result of in-service exposure 
to jet engine noise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

A review of the record also reflects that the veteran's 
claims for increased ratings for calluses of the left and 
right feet were denied in a February 2001 rating decision.  
The veteran submitted correspondence in November 2001 which 
references the denial of his feet claims, and requests a 
higher rating.  Thus, his correspondence constitutes 
disagreement with the February 2001 rating decision.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

These claims are remanded for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a statement 
of the case, so that the veteran 
may have the opportunity to 
complete an appeal on the issues of 
increased ratings for calluses of 
his right and left feet (if he so 
desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


